OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLF.
Al igual que en el caso de Fernández v. González, 41 D.P.R. 726, y 42 D.P.R. 992,i la opinión del presente caso depende de la misma teoría o teorías que fueron enunciadas en el caso anterior. Sin embargo, me parece que aquí los hechos fueron, de serlo, ligeramente más claros, toda vez que el de-recho a usar el camino aparentemente dependía en su tota-lidad de la existencia de un arrendamiento. Necesariamente al expirar el arrendamiento, el derecho al uso se extinguió y debió permitirse a los demandados probar la terminación de la existencia del arrendamiento y sus consecuencias. De lo contrario mi voto disidente en este caso se funda en mi disentimiento en el de Fernández v. González, supra.